Mr. Justice White
delivered the opinion of the court.
The defendant below was sued for the sum of certain penalties imposed by law for allowing gas to escape into the atmospheric air from an oil and gas well. The statute by which the penalties wrere imposed is the one we have considered and passed on in an opinion .this dajr delivered in Ohio Oil Co. v. Indiana, No. 84, of this term. The defendant demurred to the complaint, and when the demurrer was overruled answered. The answer alleged that the statute imposing the penalties was repugnant to the Constitution of the United States, on the same grounds which we have to-day disposed of in the case .referred to: From a judgment awarding the penalties, *213which was affirmed by the Supreme Court of the State of Indiana, this writ of error is prosecuted. For the reasons given in case No. 84 the judgment is

Affirmed.